DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/8/2021 are as follows:
	Claim 1 is amended,
	Claims 1-3 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (U.S. Patent Publication No. 2015/0362269, “Andersson”, previously cited) in view of N Guyen et al. (PCT Publication WO201008907A1, “N Guyen”).

Regarding Claim 1, Andersson discloses a brazed plate heat exchanger (100, fig 2) comprising a number of rectangular heat exchanger plates (110) provided with a pressed pattern of ridges (R, fig 3) and grooves (G, fig 3) adapted to keep the plates on a distance from one another by providing contact points between crossing ridges and grooves of neighbouring plates under formation of interplate flow channels for media to exchange heat (as can be seen in fig 5A), said interplate flow channels being in selective fluid communication with first (B, fig 3), 

    PNG
    media_image1.png
    845
    629
    media_image1.png
    Greyscale

However, Andersson does not explicitly disclose wherein the dividing surface extends between neighbouring sides of rectangular heat exchanger plates. N Guyen, however, discloses a 


    PNG
    media_image2.png
    700
    639
    media_image2.png
    Greyscale


Regarding Claim 2, the combination of Andersson and N Guyen discloses all previous claim limitations. Andersson further discloses wherein said dividing surface (180) comprises a ridge of one heat exchanger plate and a groove of its neighboring plate (see annotated fig 5A below, ¶0027), such that a seal between the plates is achieved when the ridge of the one heat exchanger plate contacts the groove of the neighbouring heat exchanger plate and no seal is achieved when the ridge of the one heat exchanger plate does not contact the groove of its neighboring plate (see annotated fig 5A below). 

    PNG
    media_image3.png
    532
    863
    media_image3.png
    Greyscale


Regarding Claim 3, the combination of Andersson and N Guyen discloses all previous claim limitations. Andersson further discloses wherein the second portion (170) extends along a radius of a part (145) of a port opening (140)
Response to Arguments
5.	Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 6-8) that Andersson fails to teach wherein the dividing surface extends between neighbouring sides of rectangular heat exchanger plates as now required by claim 1. However, Andersson is not being relied upon to teach this limitation. Rather, newly cited N Guyen is now being relied upon to teach this limitation. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763